NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO MARTINEZ-VALLES,                       No. 15-71313

                Petitioner,
                                                Agency No. A070-289-860
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 5, 2017**
                            San Francisco, California

Before: OWENS and FRIEDLAND, Circuit Judges, and BUCKLO,*** District
Judge.

      Petitioner Leonardo Martinez-Valles, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals (“BIA”) decision affirming


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
an Immigration Judge’s determination that Petitioner withdrew an earlier appeal

pursuant to 8 C.F.R. § 1003.4. We have jurisdiction pursuant to 8 U.S.C. § 1252

and deny the petition.

      We review questions of law de novo. Hamazaspyan v. Holder, 590 F.3d 744,

747 (9th Cir. 2009). The BIA did not err in deeming Petitioner’s first appeal to the

BIA withdrawn because it is undisputed that Petitioner voluntarily departed the

United States while his appeal of a removal order was pending. Under 8 C.F.R. §

1003.4, this departure constitutes a withdrawal of his appeal. See Aguilera-Ruiz v.

Ashcroft, 348 F.3d 835, 839 (9th Cir. 2003).

      Petitioner’s contention that his due process rights were violated due to

insufficient notice fails because Petitioner admits that he received two separate

notices warning him that departing the United States might lead to withdrawal of

his appeal. Although the notices Petitioner received were not identical—the first

warned that departure “may” lead to withdrawal, while the latter warned that

departure “will” lead to withdrawal—the difference between them is immaterial.

Both notices conveyed a general advisory of 8 C.F.R. § 1003.4’s consequences and

were not contradictory. Because Petitioner received adequate notice of the rule, his

due process challenge fails. Cf. Martinez-de Bojorquez v. Ashcroft, 365 F.3d 800,

806 (9th Cir. 2004) (application of 8 C.F.R. § 1003.4 “without any notice

whatsoever” can violate due process in some circumstances). That the BIA did not


                                          2
specifically cite the earlier notice in its decision does not change this result. See

Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1040 (9th Cir. 2011) (“The BIA is

not required to ‘expressly parse or refute on the record each individual argument or

piece of evidence offered by the petitioner.’” (quoting Wang v. Bd. of Immigration

Appeals, 437 F.3d 270, 275 (2d Cir. 2006))).

      PETITION FOR REVIEW DENIED.




                                           3